Dissenting Opinion.
Bermudez, C. J.
Supplying the City of Baton Rouge with light was a matter which should have formed the object of a contract. The record shows that, anterior to the date of the first supply, there had been such contract with the City. The charter is to the effect that all contracts for public works or for materials or supplies, when the same exceeds two hundred dollars, shall be given after certain formalities, which were not observed in this case. It is notorious, that the City of New Orleans enters into contracts for the lighting of her streets, whether by gas or oil.
The quotation from Judge Dillon rests upon a solitary decision, which is from this State, and which is referred to in supra in the opinion just read, to reinforce the text-writer. That decision was rendered in a case in which the claim made for work done on the streets was allowed, because.it formed part of the current expenses of the town and did not involve the necessity of giving out obligations beyond what the current expenses of the town may meet. 13 An. 430. No one disputes the correctness of this authority.
That which is denied, is that the lighting for which payment is now asked, was a current expense, which the current revenues of the City of Baton Rouge could meet. ■
In the absence of evidence showing that a contract had been entered into and provision made, as required by the charter, for payment of the supply, it was incumbent upon plaintiff as a condition precedent, sine qua non, to have shown that the current revenues of the town could have met that and its other expenditures likewise incurred. This has not been shown.
Emancipate municipal corporations from the legal exigencies and restraints which require that, before they can become liable for a debt, they must conform with certain formalities and provide for its payment, and all the barriers raised by law to prevent them from running into extravagance, spoliation and ruin, are at once destroyed.
I, therefore, dissent from the opinion of the majority and adhere to that originally pronounced.
Manning, J. I concur with the Chief Justice.